                                                                                                                  FILED
                                                                                                        3/2/2021 4:54 PM
                                                                                                       JOHN F. WARREN
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                   Page 1 of 11 PageID 17              COUNTY CLERK
                                                                                                        DALLAS COUNTY


                                             CC-21 -00785-E
                                CAUSE N.

  MELVIN WAGNER,                                        §   IN THE COUNTY COURT AT      LAW
                         Plainti,                       §
                                                        §
  V.                                                    §   N0. _
                                                        §
  HOME DEPOT U.S.A., INC. D/B/A THE                     §
  HOME DEPOT #6804, and                                 §
  ESTEVAN HAMILTON,                                     §
               Defendants.                              §   OF DALLAS COUNTY, TEXAS

                                    PLAINTIFF'S ORIGINAL PETITION

T0 THE HONORABLE IUDGE OF SAID COURT:
            NOW COMES MELVIN WAGNER, complaining of and about HOME DEPOT U.S.A., INC.

D/B/A THE HOME DEPOT #6804 and ESTEVAN HAMILTON (hereinafter sometimes

referred to "Defendants”) and for cause of action would show unto the Court the following:

                                                   I.
                                    DISCOVERY CONTROL PLAN LEVEL

            1.01.   Plaintiff intends that discovery be conducted under Discovery Level           3.


Plaintiff afrmatively      pleads that discovery should be conducted under Level 3 of Rule 190

of the TEXAS RULES 0F CIVIL PROCEDURE.       Plaintiff respectfully requests that the Court enter a

Level   3   Discovery Order setting forth: (i) a date or trial; (ii) a discovery period during which

either all discovery must be conducted or all discovery requests must be served; (iii)

deadlines for amending or supplementing pleadings; (iv) deadlines for filing afdavits

pursuant to CPRC § 18.001; and (V) deadlines for designating expert witnesses.

                                                  II.
                                        PARTIE AND ERVI E

            2.01.   Plaintiff, MELVIN WAGNER (hereinafter sometimes "Plaintiff"], is an

individual who at relevant times hereto is a resident and citizen of Dallas, Dallas County,


PLAINTIFF'S ORIGINAL PETITION                                                                Page 1

                                                                                       EXHIBIT A-2
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                    Page 2 of 11 PageID 18



Texas.      The last three digits of his driver's license number are 527, and the last three digits

of his social security number are 612.

         2.02.   Defendant HOME DEPOT U.S.A., INC. D/B/A THE HOME DEPOT #6804- is a

foreign for-profit corporation.       Defendant HOME DEPOT U.S.A.. INC. D/B/A THE HOME

DEPOT #6804 may be served with process by serving its registered agent, CORPORATION

SERVICE COMPANY DZBZA CSC — LAWYERS INCORPORATING SERVICE COMPANY, at 211 E.

7TH STREET SUITE 620 AUSTIN TX 78701.                   Service ofsaid Defendant as described above

can be effected by personal delivery, or by United States First Class Mail, return receipt

requested.

         2.03.   Defendant ESTEVAN HAMILTON is a resident and citizen of Dallas County,

Texas.      Defendant ESTEVAN HAMILTON may be served with process by serving him at his

residence, 913 PARKMONT DRIVE. GARLAND. TX 75041. or wherever he mav be found.

Service of said Defendant as described above can be effected by personal delivery, or by

United States First Class Mail, return receipt requested.

                                                 III.
                                   IURISDICTION AND VENUE

         3.01.   As required by Rule 47(c], TEXAS CIVIL PRACTICE AND REMEDIES CODE, Plaintiff’s

counsel states that Plaintiff seeks monetary relief over $250,000 but not more than

$1,000,000, and Plaintiff demands judgment for all the other relief to which he is deemed

entitled.     The amount of monetary relief actually awarded, however, will ultimately be

determined by a jury.       Plaintiff also seeks pre-judgment and post-judgment interest at the

highest legal rate and as allowed by law.

         3.02.   Plaintiffbrings this action against Defendant HOME DEPOT U.S.A., INC. D/B/A

THE HOME DEPOT #6804 pursuant to Sec. 406.033(a) ofthe Texas Labor Code.

PLAINTIFF'S ORIGINAL PETITION                                                                Page 2
   Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21              Page 3 of 11 PageID 19



         3.03.   Venue in Dallas County is proper in this cause under Section 15.002 (a](1) of

the Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

         3.04.    Further, jurisdiction and venue in Dallas County is proper in this cause

pursuant to Section 15.002(a)(2) of the Texas Civil Practice and Remedies Code because

Defendant ESTEVAN HAMILTON, a natural person, is a resident and citizen of Dallas County,

Texas.

                                                IV.
                                              FACTS

         4.01.    Plaintiff, MELVIN WAGNER, was at all times material to this suit an employee

of Defendant HOME DEPOT U.S.A., INC. D/B/A THE HOME DEPOT #6804 (hereinafter

“HOME DEPOT”) acting within the course and scope of his employment.

         4.02.    On or about Tuesday, March 5, 2019, at or around 12:00 AM, Plaintiff was


performing work at or within premises owned, operated, and/or under the control of

Defendant HOME DEPOT.              The premises where Plaintiff was working is a home

improvement store commonly known as THE HOME DEPOT #6804, located at 6000 Skillman

St, Dallas,   TX 75231, in Dallas County, Texas ("Subject Premises”).

         4.03.    Discovery is ongoing, however, Plaintiff contends that on or about March 5,

2019, while working in the freight department at Defendant HOME DEPOT's Subject

Premises, performing his duties for Defendant HOME DEPOT in a reasonable and prudent

manner, exercising ordinary care for his safety and the safety of others, Plaintiffwas required

by his supervisor to lift   8O pound   bulky and heavy shelving, without needed assistance or

equipment, which actions caused Plaintiffto severely and permanently injure his body, neck,

and shoulder.

PLAINTIFF'S ORIGINAL PETITION                                                           Page 3
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                 Page 4 of 11 PageID 20



       4.04.   Further, and at the time of the incident in question, Defendant HOME DEPOT

had retained the right to control the details of Plaintiff's work.       As such, HOME DEPOT

owed Plaintiff certain duties and obligations and which HOME DEPOT failed to perform.

Such acts and omissions constitute negligence and negligence per se on the part of HOME

DEPOT and were a proximate cause or causes of the incident in question and of the serious

bodily injuries and damages to Plaintiff, for which Plaintiff herein now sues and for which

HOME DEPOT is liable.

       4.05.   At the time of this incident in question, Defendant ESTEVAN HAMILTON was

Plaintiff’s manager on duty ("MOD").       As MOD, Defendant HAMILTON owed Plaintiff an

independent duty of reasonable care, separate and apart from HOME DEPOT's duty.              Such

acts and omissions by Defendant HAMILTON constitute negligence and were a proximate

cause or causes of the incident in question and of the serious bodily injuries and damages to

Plaintiff, for which Plaintiff herein now sues and for which Defendant HAMILTON is liable.

                                         V.
                    PLAINTIFF'S QLAIMS QF RESPQNDEAT SUPERIQR

       5.01.   Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1.01-4.05 above as if same were set forth at length herein.

       5.02.   At the time of Plaintiff’s injuries and immediately prior thereto, based on

information and belief, employees of Defendant HOME DEPOT, including Defendant

HAMILTON, who were working at the Subject Premises when Plaintiff was injured, were

engaged in the furtherance of HOME DEPOT’s business.

       5.03.   At the time of Plaintiff’s injuries and immediately prior thereto, employees of

Defendant HOME DEPOT, including Defendant HAMILTON, who were working at the Subject

Premises when Plaintiff was injured, engaged in accomplishing tasks for which they were

PLAINTIFF'S ORIGINAL PETITION                                                               Page   4-
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                    Page 5 of 11 PageID 21



employed by HOME DEPOT.

          5.04.   At the time of Plaintiff’s injuries and immediately prior thereto, employees of

Defendant HOME DEPOT, including Defendant HAMILTON, who were working at the Subject

Premises when Plaintiffwas injured, engaged in the furtherance of HOME DEPOT’s business.

          5.05.   Plaintiff invokes the doctrine of Respondeat Superior as against Defendant

HOME DEPOT.

          5.06.   Defendant HOME DEPOT by and through its agents, servants, and employees

is liable to Plaintiff for his harms and losses.

                                          VI.
                       CLAIMS AGAINST DEFENDANTS FOR NEGLIGENCE

          6.01.   Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1.01-5.06 above as if same were set forth at length herein.

          6.02.   Based on information and belief, on the date and occasion in question,

Defendant HOME DEPOT was negligent and failed to use that degree of care and caution that

an ordinarily prudent company and/or employer would have used under the same or similar

circumstances.        Defendant HOME DEPOT, as Plaintiff’s employer, owed a non-delegable

duty to provide a safe workplace; to provide rules and regulations for its employees’ safety;

to provide employee safety training; to furnish safe machinery, equipment, and

instrumentalities for the performance of Plaintiff’s job; to give adequate warnings with

respect to hazards in the performance of Plaintiff’s job; to provide help in the performance

of its employees’ work; to provide supervision of its employees’ activities; and it is also

obligated to establish and enforce safety rules so that its employees may perform duties in

safety.

          6.03.   Despite these non-delegable duties, Plaintiff contends that Defendant HOME

PLAINTIFF'S ORIGINAL PETITION                                                                  Page 5
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21               Page 6 of 11 PageID 22



DEPOT breached these particular duties in all these respects, thereby directly and

proximately causing the subject incident and Plaintiff’s injuries and damages.       Defendant

HOME DEPOT is liable to Plaintiff for negligence in failing to provide a safe workplace; failing

to provide rules and regulations for its employees' safety; failing to provide employee safety

training; failing to furnish safe machinery, equipment, and instrumentalities for the

performance of Plaintiff’s job; failing to give adequate warnings with respect to hazards in

the performance of Plaintiff’s job; failing to provide help in the performance of its employees’

work; failing to provide supervision of its employees' activities; and failing to establish and

enforce safety rules so that its employees may perform their duties in safety.       Defendant

HOME DEPOT’s acts and omissions proximately and directly caused Plaintiff’s injuries and

damages.

         6.04.   In addition to the above, Defendant HOME DEPOT, by and through its


employees, servants, and/or agents, including Defendant HAMILTON, acting within the

course and scope of their employment breached certain non-delegable duties in regard to

the safety of its employee, Plaintiff MELVIN WAGNER.        An employer has a non-delegable

duty to provide rules and regulations for the safety of its employees, furnish safe machinery,

equipment, and instrumentalities, provide a safe workplace, and select competent fellow

servants. Woodlawn Manufacturing, Inc.       v.   Robinson, 937 S.W. 2d 544, 548 (Tex.App.-

Texarkana 1996, writ denied) citing Burke Royalty Company v. Walls, 616 S.W. 2d 911 (Tex.

1981).     Furthermore, if an employer is a non-subscriber to Texas Worker's Compensation,

they may not assert traditional common-law defenses available to defendants in a negligence

cause of action including: (1) contributory or comparative negligence; (2) assumption of

risk; and (3) negligence of a fellow employee.         Tex. Lab. Code Ann. § 406.033(a), (b);


PLAINTIFF'S ORIGINAL PETITION                                                            Page 6
   Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                     Page 7 of 11 PageID 23



Lawrence     v.   CDB Services, Ina,   4-4-   S.W.3d 544-, 551-52 (Tex. 2001); Kroger Co. v. Keng, 23

S.W.3d 34-7, 349-52 (Tex. 2000).                  Accordingly, a non-subscriber employer bears a

substantial risk because assignment of any negligence to the employer results in 100%

liability.    See Kroger, 23 S.W.3d at 351.             Plaintiff would show that Defendant HOME

DEPOT was a non-subscriber to the Texas Worker’s Compensation Act at the time of the

incident made the basis ofthis lawsuit.             Defendant HOME DEPOT breached one or more of

the non-delegable duties herein described.

        6.05.      The injuries suffered by Plaintiff were negligently caused by Defendant HOME

DEPOT, by and through its agents and/or employees, in one or more of the following

particulars either singularly or in combination:

                      a) In failing to provide a safe place to work;

                      b) In failing to warn of a dangerous condition(s);

                      c) In failing to provide proper training, equipment, and/or
                         supervision for the safety of its employees;

                      d) In failing to implement proper procedures for the safety of its
                         employees to be employed during the operation in progress;

                      e) In failing to ensure adequate stafng       for the safe performance
                         of employee duties;

                      f)   In failing to properly maintain the work premises and
                           equipment for safe operation of employee duties; and

                      g) In failing to ensure proper procedures were complied with for
                         the safety of its employees.

        6.06.      0n the date of the occurrence in question and immediately prior thereto,

Defendant HAMILTON, as the Plaintiff’s MOD, had a separate and independent duty of

reasonable care for assuring Plaintiff’s safety and welfare, and was negligent, in the following

respects, among Others:



PLAINTIFF'S ORIGINAL PETITION                                                                  Page 7
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                 Page 8 of 11 PageID 24



                  a) In failing to keep and maintain the store in a reasonably safe
                     condition;

                  b) In failing to properly monitor and/or inspect the premises, to
                     ensure its reasonably safe condition;

                  c) In failing to safely and securely store and display the bulky and/or
                     heavy merchandise in question;

                  d) In failing to utilize and make accessible safety devices for safely
                     lifting and moving bulky and/or heavy merchandise;

                  e) In failing to conduct a proper safety meeting and/or warn Plaintiff
                     of the hazardous and dangerous condition related to lifting and
                     moving bulky and/or heavy merchandise;

                  f]   In failing to develop, implement and enforce adequate safety
                       policies and procedures with regards to the stocking, display,
                       inspection and movement of bulky and/or heavy merchandise;

                  g) In failing to adequately screen, train, and supervise employees
                     with regard to safety standards related to lifting and moving bulky
                     and/or heavy merchandise; and

                  h) In failing to insure employee compliance with industry and
                     company safety standards related to lifting and moving bulky
                     and/or heavy merchandise.

                                               VII.
                                      PROXIMATE CAUSE

       7.01.   Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1.101-6.06 above as if same were set forth at length herein.

       7.02.   Each and every, all and singular of the foregoing acts and omissions, on the

part of Defendants, taken separately and/or collectively, constitute a direct and proximate

cause of the injuries and damages set forth below.

                                          VIII.
                                  DAMAGES FOR PLAINTIFF

       8.01.   Plaintiff realleges and incorporates the facts and allegations that are set forth in


PLAINTIFF'S ORIGINAL PETITION                                                               Page 8
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                 Page 9 of 11 PageID 25



paragraph nos. 1.01-7.02 above as if same were set forth at length herein.

       8.02.    As a direct and proximate result of the occurrence made the basis of this

lawsuit, and Defendants' acts as described herein, separately and/or collectively, Plaintiff

suffered serious injuries and sustained the following damages, the dollar value of which

exceeds the minimum jurisdictional limits of the court:

               A. Reasonable medical care and expenses in the past. These expenses
                  were incurred by Plaintiff for the necessary care and treatment of
                  the injuries resulting from the incident complained of herein and
                  such charges are reasonable and were usual and customary charges
                  for such services in the counties in which they were provided;

               B. Reasonable and necessary medical care and expenses which         will, in
                    all reasonable probability, be incurred in the future;

               C.   Physical pain and suffering in the past;

               D. Mental anguish in the past;

               E. Physical impairment in the past;

               F.   Disgurement    in the past;

               G.   Physical pain and suffering in the future;

               H. Mental anguish in the future;

               I.   Physical impairment which, in all reasonable probability, will be
                    suffered in the future;

               j.   Disgurement    in the future;

               K. Lost wages in the past; and

               L.   Loss wages and/or loss of earning capacity which, in all reasonable
                    probability, will be suffered in the future.

       8.03.    Plaintiff reserves the right to add to the list of damages that is set forth above

upon further investigation.

       8.04.    By reason of the above Plaintiff has suffered losses and damages in a sum
PLAINTIFF'S ORIGINAL PETITION                                                                 Page 9
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21                 Page 10 of 11 PageID 26



within the jurisdictional limits of the Court, and for which this lawsuit is brought.

                                                IX.
                        MI N MER      ALTER-E         n A      MED NAME

       9.01.    Plaintiff realleges and incorporates the facts and allegations that are set forth in

paragraph nos. 1.1-8.04 above as if same were set forth at length herein.

       9.02.    In the event any parties are misnamed or not included herein, it is Plaintiff’s

contention that such was a "misnomer" and/or such parties are/were "alter egos” of parties'

names herein.      Plaintiff relies upon Vernon’s Texas Revised Civil Statutes Annotated, Art

6133, et seq., and Rule 28 of the Texas Rules of Civil Procedure in order to properly identify

the corporate defendant herein.

                                           X.
                             DEFENDANT IS A NON-SUBSCRIBER

       10.01. Plaintiff realleges and incorporates the facts and allegations that are set forth

in paragraph nos. 1.1-9.02 above as if same were set forth at length herein.

       10.02. Plaintiff would show that HOME DEPOT is a non-nonsubscriber to Texas

Workman's Compensation, and that Defendant HOME DEPOT has, therefore, waived all of its

common law defenses otherwise available in a negligence cause of action including: (1)

contributory or comparative negligence; (2) assumption of risk; and (3) negligence of a

fellow employee. Tex. Lab. Code Ann. § 406.033(a).

                                               XI.
                                            Discovery

       11.01. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests

Defendants to disclose, each separately, within thirty (30) days after the filing of the first

answer, the information and material described in Rules 194.2(b), 194.3, and 194.4 of the

Texas Rules of Civil Procedure.

PLAINTIFF'S ORIGINAL PETITION                                                               Page 10
  Case 3:21-cv-00845-N Document 1-3 Filed 04/13/21               Page 11 of 11 PageID 27



                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, MELVIN WAGNER, respectfully

prays that the Defendants be cited to appear and answer herein, and that upon a final hearing

of the cause, judgment be entered for the Plaintiff against Defendants, for damages in an

amount within the jurisdictional limits of the Court, exclusive of interest and costs; together

with pre-judgment interest (from the date of injury through the date of judgment] at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and

such other and further relief to which the Plaintiff may be entitled at law or in equity.



                                            Respectfully submitted,


                                            By:    /s/ Geoffrev E. Schorr
                                                  Geoffrey E. Schorr
                                                  Texas Bar No. 24029828
                                                  gmschorrfw
                                                  A. jared Aldinger
                                                  Texas Bar No. 24068456

                                                  Hutton W. Sentell
                                                  Texas Bar No. 24026655
                                                  hutton@schorrfirm.com

                                            SCHORR LAW FIRM, P.C.
                                            328 W. Interstate 30, Suite 2
                                            Garland, TX 75043
                                            Tel. (972) 226-8860
                                            Fax. (972] 226-9787

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                           Page 11
